925 F.2d 1457Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Carla Webb DANIELS, Defendant-Appellant.
No. 90-5066.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 4, 1991.Decided Feb. 20, 1991.

Appeal from the United States District Court for the Northern District of West Virginia, at Martinsburg.  Robert R. Merhige, Jr., Senior District Judge.  (CR-89-135)
Roger A. Inger, Warrenton, Va., for appellant.
William A. Kolibash, United States Attorney, Thomas O. Mucklow, Assistant United States Attorney, Wheeling, W.Va., for appellee.
N.D.W.Va.
AFFIRMED.
Before DONALD RUSSELL, SPROUSE and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Carla Webb Daniels pled guilty to one count of a nine-count indictment charging her with as many distributions of crack cocaine.  She appeals the sentence imposed, contending that the district court erred in denying her a reduction in the offense level for acceptance of responsibility.  We affirm.


2
Although the government recommended the reduction, the presentence report did not recommend it.  The probation officer who interviewed Daniels testified at sentencing that Daniels had been forthcoming until she realized that drug amounts from dismissed counts would be considered in determining her sentence, after which she refused to provide any further information about amounts distributed or her involvement in the dismissed counts.  Daniels herself testified at sentencing that she admitted culpability for all counts, but could not remember selling drugs to a particular person.  The district court credited the probation officer's testimony and denied the reduction.


3
To receive the reduction for acceptance of responsibility, a defendant must accept responsibility for all her criminal conduct.    United States v. Gordon, 895 F.2d 932 (4th Cir.), cert. denied, 59 U.S.L.W. 3247 (U.S.1990).  The district court's determination that Daniels had not accepted responsibility for all her criminal conduct is a factual finding reviewed under the clearly erroneous standard.    United States v. White, 875 F.2d 427 (4th Cir.1989).  We find that the district court's decision here was not clearly erroneous.


4
Accordingly, we affirm the judgment of the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


5
AFFIRMED.